DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The following addresses applicant’s remarks/amendments dated 27 July, 2022.
Claims 1 and 7-18 were amended; claims 2-6 were cancelled; no new claims were added; therefore, claims 1 and 7-18 are pending in the current application and will be addressed below.
The objections to the specification are withdrawn due to amendment of the specification.
The 112(a) and 112(b) rejections to claims 1 and 7-18 are withdrawn due to amendments.

 Specification
The amendment filed 27 July, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The GPS receiver is mounted on a buoy provided in the submerged buoy data acquisition system” (specification dated 27 July, 2022, on pg. 7 ln. 22 – pg. 8 ln. 1). Applicant states that no new subject matter was added but does not give further support for this statement. According to applicant’s remarks (pg. 7 paragraph 2), “the GPS receiver is positioned above the water surface and can receive GPS signals.” First, the GPS receiver is not connected to a buoy in the original disclosure. Second, only a submerged buoy system is originally disclosed and not a buoy that could position the GPS receiver above the water surface. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the GPS receiver is mounted on a buoy provided in the submerged buoy data acquisition system.” It is not clear whether this buoy is a submerged buoy or a buoy floating at the surface of the water. Only a submerged buoy system is recited in the claims and the specification; however, one of reasonable skill in the art would recognize that the GPS receiver would need to be placed above water to be functional. This leads to ambiguity in whether the GPS receiver mounted on a buoy is above or below water. For examining purposes, examiner will interpret as “the GPS receiver is mounted on a buoy located at the water’s surface and provided in the submerged buoy data acquisition system, such that the GPS receiver is positioned above the water surface and can receive GPS signals.” Claims 7-18 are similarly rejected as being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 and 11-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is rejected as being dependent on the cancelled Claim 6. For examining purposes. Examiner will interpret as Claim 7 being dependent on Claim 1. Claims 8, 9, and 16-18, being dependent on Claim 7, are similarly rejected.
Claims 11-15 are rejected as being dependent on the cancelled Claims 2-6. These claims will not be further examined because they would be identical to Claim 10 if they were interpreted as being dependent on claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel US 20140219051 A1 in view of Wang CN 105509805 A, Goes US 20160241280 A1, Yavor US 20130328504 A1, and Kieffer US 20160116563 A1.

Regarding claim 1, Pavel teaches a submerged buoy data acquisition system (Figs. 1-9, [0033-37]) comprising a battery compartment (Fig.4, [0048]), a main control processor ([0037]), a GPS receiver ([0037, 54-57]), an interface module (wired communications unit 677, Fig. 6C, [0054, 55]), and at least one data acquisition board (data collection module, [0033]), wherein the battery compartment is configured to supply power for each electric module ([0048]), the GPS receiver is connected to an input end of the main control processor ([0037, 54-57]) and the output end of the interface module is connected to a host computer; 
the data acquisition board comprises a hydrophone sensor ([0045, 84]), an AD conversion circuit ([0037]), a clock module ([0054-57, 84, 86]), and a storage module ([0037]).
Pavel does not explicitly teach a gigabit Ethernet interface module, a front-end drive circuit, a DA conversion circuit, an FPGA, an ARM processor, an input end of the gigabit Ethernet interface module is connected to the input end of the main control processor, and an output end of the gigabit Ethernet interface module is connected to a host computer by using a bus; an output end of the hydrophone sensor is connected to an input end of the AD conversion circuit by using the front-end drive circuit, an output end of the AD conversion circuit is connected to an input end of the FPGA, the FPGA is connected to the ARM processor, the storage module is connected to an output end of the ARM processor, an input end of the DA conversion circuit is connected to an output end of the FPGA, an output end of the DA conversion circuit is connected to an input end of the clock module, an output end of the clock module is connected to the input end of the FPGA, and the ARM processor is connected to the main control processor; the GPS receiver is mounted on a buoy provided in the submerged buoy data acquisition system.
However, Wang teaches a data acquisition system including, an Ethernet interface ([0016-18]) wherein one end of an Ethernet is connected to the main control processor ([0016]), and the other end is connected to a host computer (remote monitoring PC, [0016]); the data acquisition instruments comprise a front-end driving circuit (sensor conditioning circuit and anti-aliasing filter, [0017]), an FPGA ([0017]), an ARM processor ([0017]), an output end of the hydrophone sensor is connected to an input end of the AD conversion circuit by using the front-end drive circuit (sensor is connected to the analog-to-digital converter via the sensor conditioning circuit and the anti-aliasing filter, [0017]); An output end of a sensor is connected to the analog-to-digital converter via the sensor conditioning circuit and the anti-aliasing filter, an output end of the AD conversion circuit is connected to an input end of the FPGA ([0017]), the FPGA is connected to the ARM processor, the storage module is connected to an output end of the ARM processor ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to include the components and connections of Wang. This would improve the processing capabilities of Pavel.
Additionally, Goes teaches a gigabit ethernet and bus for a connection to remote devices ([0030, 33])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to include the gigabit ethernet connection and digital-to-analog converter of Goes. This would ensure high speed communication and help with calibration of the system.
	Yavor teaches an FPGA 31 connected to digital-to-analog converter 34 connected to the clock 33 (Fig. 3, [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to include the digital-to-analog converter of Yavor. This would help with calibration of the system.
	Kieffer teaches a buoy with attached GPS receiver ([0029], claim 20);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to include the GPS receiver attached to a buoy similar to Kieffer. This would provide clock synchronization and location services to the data acquisition system.

Regarding claim 7, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 6, wherein the AD conversion circuit comprises an analog-digital converter ([0017]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel US 20140219051 A1 in view of Wang CN 105509805 A, Goes US 20160241280 A1, Yavor US 20130328504 A1, and Kieffer US 20160116563 A1, and further in view of Lee US 20090184772 A1.

Regarding claim 8, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 7, 
Pavel does not explicitly teach wherein the clock module comprises a constant temperature crystal oscillator OCXO, and the DA conversion circuit comprises a digital-analog converter.
However, Lee teaches a clock module comprising an OXCO (oscillator circuit device outputs a clock signal and can be a VXCO, TXCO, or OXCO; [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the OXCO of Lee. This would allow the clock module to maintain accurate timing.
Yavor teaches a digital-to-analog converter 34 (Fig. 3, [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to include the digital-to-analog converter of Yavor. This would help with calibration of the system.

Regarding claim 9, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 8, 
Pavel does not explicitly teach wherein the storage module comprises an SDIO interface circuit and an SD card, and the ARM processor is connected to the SD card by using the SDIO interface circuit.
However, as submitted by Applicant, the connection between the SDIO interface circuit, the ARM processor, and the SD card is well known in the art (Applicant’s specification; last line on page 8 to line 1 on page 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to include the SD card, SDIO interface circuit, and connection. This would improve local storage capabilities.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel US 20140219051 A1 in view of Wang CN 105509805 A, Goes US 20160241280 A1, Yavor US 20130328504 A1, and Kieffer US 20160116563 A1, and further in view of Tsukamoto US 8704485 B1 and Tadiran 2008.

Regarding claims 10 and 16, Pavel as modified above teaches the new submerged buoy data acquisition system according to claims 1 and 7,
Pavel does not explicitly teach wherein the battery compartment comprises eight battery packs, and each battery pack comprises double lithium thionyl chloride battery cells with a nominal voltage of 3.6V, a nominal capacity of 19Ah.
However, Tsukomoto teaches eight battery pack modules (Col. 10, lns. 44-47).
Additionally, Tadiran teaches Lithium Thionyl Chloride battery cells with a nominal voltage of 3.6V and a nominal capacity of 19Ah (pgs. 1-2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the eight battery packs of Tsukomoto with the Tadiran battery cells. This would provide the necessary power for all components of the system.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel US 20140219051 A1 in view of Wang CN 105509805 A, Goes US 20160241280 A1, and Lee US 20090184772 A1, and further in view of Tsukomoto US 8704485 B1 and Tadiran 2008.

Regarding claims 17 and 18, Pavel as modified above teaches the new submerged buoy data acquisition system according to claims 8 and 9, 
Pavel does not explicitly teach wherein the battery compartment comprises eight battery packs, and each battery pack comprises double lithium thionyl chloride battery cells with a nominal voltage of 3.6V, a nominal capacity of 19Ah.
However, Tsukomoto teaches eight battery pack modules (Col. 10, lns. 44-47).
Additionally, Tadiran teaches Lithium Thionyl Chloride battery cells with a nominal voltage of 3.6V and a nominal capacity of 19Ah (pgs. 1-2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the eight battery packs of Tsukomoto with the Tadiran battery cells. This would provide the necessary power for all components of the system.

Response to Arguments
Applicant’s arguments filed 27 July, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1 and 7-18 have been considered but are moot because the arguments do not apply to the specific combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645